Dissenting Opinion by
Judge Wilkinson :
I must respectfully dissent. Certainly the question of whether the names of candidates seeking nomination for the office of Vice President of the United States should be printed on the official ballot of their Party is not free from doubt. There is nothing in the Pennsylvania Election Code, Act of June 3, 1937, P. L. 1333, Art. I, Section 101, 25 P.S. 2601 et seq., that either specifically authorizes or specifically prohibits it. Under such circumstances, I would require a clearer showing of legislative intent to prohibit accepting nomination petitions for the office of Vice President than I can find in the Election Code, before I would prevent the voters of Pennsylvania from voting a preference for a person to be the candidate of his political party for that high office.
Section 903, 25 P.S. §2863, provides for the Secretary of the Commonwealth to ascertain the various National and State offices to be filled at the ensuing November election, “and for which candidates are to be nominated at such primary, and otherwise, in accordance with the provision of this Act.” I really believe it is clear to me that the office of Vice President is to be filled at this fall’s election and a candidate is to be nominated in the primary or otherwise, i.e., by party convention. In strict legal contemplation, as well as historic concept, the logic of the majority would force me to conclude that neither the office of President nor of Vice President is filled in the November election, but rather by the electoral college.
*615Section 907, 25 P.S. §2867, certainly includes the Vice Presidency when it plainly states: “The names of candidates for nomination as President of the United States, and the names of all other candidates for party nominations, . . .” (Emphasis supplied) Indeed to me, far from indicating a legislative intent to here exclude the Vice Presidency, it seems, by failing to mention it here, it shows a legislative intent to include it within the term “President” or “all other.”
The only Section that causes me to pause is Section 902, 25 P.S. §2862, when it specifically provides: “In the years when candidates for the office of President of the United States are to be nominated, every registered and enrolled member of a political party shall have the opportunity at the Spring primary in such years to vote his preference for one person to be the candidate of his political party for President.” When Sections 908 and 907 are as clear as they seem to me to be, I would implement them by interpreting “President” to include Vice President. Indeed, in a very real practical sense, the candidate for Vice President should be considered a candidate “for the Presidency,” for he is the one the people are electing in the fall to fill the office of President in the event of the death or disability of the President. Surely, none of us would compare any of the other duties or functions of the office of the Vice Presidency with that of being “at the ready” to fill the Presidency — sometimes referred to as “one heart beat away.”
I have little difficulty in interpreting Sections 912 and 913, 25 P.S. §§2872 and 2873, as applying the same terms of petitions, filing fees and procedures to the office of Vice President as applies to the President and with which plaintiff has complied.
During and following World War II, there were many occasions for high officials of our country to dis*616cuss our representative form of government with high Soviet officials. When our officials would refer to our leaders being selected by the voters, the reply was “Not so.” The Soviet officials asserted that voters of America do not elect their leaders; they merely vote for one of two men who are selected for them.1 By our decision in this case, which denies the Pennsylvania voters the right to even indicate a preference for a candidate seeking the party nomination for the office of Vice President of the United States, we lend credence to these superficial, unsound observations.
The defendant argues that we should not disrupt the election calendar at this late date to require the modification of the proposed ballot as previously advertised. The small disruption of listing plaintiff’s name on the ballot of the Democratic Party is far outweighed by the giant step forward in the democratic process that would be made by this landmark decision.

 See W. Averell Harriman, “Peace with Russia,” Simon-Schuster (1959) at pages 16 and 17.